PER CURIAM:
Donald Sehanbarger claims that his jury trial was invalid because his jury was selected based on a venire drawn from voter registration lists. For the reasons stated in United States v. Biaggi 909 F.2d 662, 676-78 (2d Cir.1990), cert. denied, 499 U.S. 904, 111 S.Ct. 1102, 113 L.Ed.2d 213 (1991), and Bershatsky v. Levin, No. CV-95-4121, slip op. at 4-5 (E.D.N.Y. Jan. 30, 1996) (Trager, J.), we hold that, absent positive evidence that some groups have been hindered in attempting to register to vote, a jury venire drawn from voter registration lists violates neither the Sixth Amendment’s fair cross-section requirement nor the Fifth Amendment’s guarantee of Equal Protection. See also United States v. Ashley, 54 F.3d 311, 314-15 (7th Cir.1995), cert. denied, - U.S. -, 116 S.Ct. 232, 133 L.Ed.2d 161 (1995); United States v. Cecil, 836 F.2d 1431, 1448 (4th Cir.), cert. denied, 487 U.S. 1205, 108 S.Ct. 2846, 101 L.Ed.2d 883 (1988). No such evidence was offered.
We have reviewed appellant’s other claims and find them to be without merit. We therefore affirm.